UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: November 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period: n/a Commission File Number: 000-50703 U.S. PRECIOUS METALS, INC. (Exact name of registrant as specified in its charter) Delaware 14-1839426 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15122 Tealrise Way, Lithia, Florida (Address of principal executive offices) (Zip Code) 813-260-1865 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-K (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesx No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o YesxNo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 97,483,281 shares of common stock issued and outstanding as of January 19, 2012. U.S.PRECIOUS METALS, INC. INDEX PART 1: FINANCIAL INFORMATION 2 ITEM 1. FINANCIAL STATEMENTS 2 CONSOLIDATED BALANCE SHEETS November 30, 2011 (Unaudited) and May 31, 2011 (Audited) 2 CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three and Six months periods ended November 30, 2011 and 2010 and the period from Inception (January 21, 1998) to November 30, 2011 3 CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six months periods ended November 30, 2011 and 2010 and the period from Inception (January 21, 1998) to November 30, 2011 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 3. QUANTATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 ITEM 4. CONTROLS AND PROCEDURES. 21 PART 2: OTHER INFORMATION 22 ITEM 1. LEGAL PROCEEDINGS 22 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 22 ITEM 3. DEFAULT OF SENIOR SECURITIES 22 ITEM 4. REMOVED AND RESERVED 23 ITEM 5. OTHER INFORMATION 23 ITEM 6. EXHIBITS 23 SIGNATURES 24 1 PART 1: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS U.S. PRECIOUS METALS, INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS November 30, 2011 May 31, 2011 (Unaudited) (Audited) ASSETS Current Assets: Cash $ $ Prepaid and other current assets Total current assets Property and equipment, net Other Assets Investment in mining rights and other Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Accounts payable and accrued expenses $ $ Convertible notes payable, less discount Accrued interest on notes Total current liabilities Commitments and Contingencies Stockholders’ Deficit: Preferred stock:authorized 10,000,000 shares of $0.00001 par value; no shares issued and outstanding - - Common stock:authorized 150,000,000 shares of $0.00001 par value; issued and outstanding95,133,281 and 78,100,646 shares, respectively Additional paid in capital Additional paid in capital - options Additional paid in capital - warrants Deficit accumulated during exploration stage ) ) Total stockholder’ deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these financial statements. 2 U.S. PRECIOUS METALS, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended November 30, Six Months Ended November 30, January 21, 1998 (Date of Inception Of Exploration Stage) To November 30, Revenues $
